DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 (Korean Application KR10-2019-0135604 filed on October 29th, 2019).

Response to Arguments
Applicant amended claims 1, 4 – 5, 10 – 11, and 13 beyond formalities and 112 Rejections.
Applicant added news claims 16 and 17.
The pending claims are 1, 4 – 7, 10 – 11, 13 – 14, and 16 – 17 [Page 12 lines 1 – 8].

Applicant does not comment regarding agreement of not of Examiner’s Functional Analysis of claim 10.  In the interest of brevity as the Applicant appears to agree with the analysis.

Applicant comments on Examiner’s consideration of Foreign Priority claims and IDS previously filed to the previous Office Action [Page 12 lines 9 – 12].
Applicant amended the Drawings and Specification to overcome Examiner’s Drawing Objections [Page 12 lines 13 – 19].
Applicant amended the Specification and Title to address Examiner’s Objections [Page 12 line 20 – Page 13 line 2].

Applicant's arguments filed October 19th, 2021 [Claim Objections: Page 13 lines 3 - 16] have been fully considered but they are not persuasive.
The Applicant attempts to assert the terms ‘permission” and “deep” carry patentable weight, but only lists times mentioned in the Specification where no special definition is given and only the exemplary 
While the Applicant’s points may be understood, the Examiner respectfully disagrees and thus maintains the Objection.

Applicant amended the claims to address Examiner’s 112(b) and 112(d) Rejections [Page 13 line 17 – Page 14 line 1].  The Examiner reconsiders the Rejections in view of the amended claims.  The Examiner notes there are no arguments made against any of the 112b or 112d Rejections, thus may maintain as the issues were not argued.

Applicant's arguments filed October 19th, 2021 [Page14 line 2 – Page 15 line 20] have been fully considered but they are not persuasive.
The Examiner in the numbering of the points will include addressing arguments for the new claims.
First, the Applicant recites the references against the claims [Page 14 lines 2 – 8].
Second, the Applicant recites amended independent claim 1 [Page 14 lines 9 – 23] and alleges the references do not teach features of the amended claim [Page 14 lines 24 – 27].
Third, the Applicant contends Wang Figures 17 and 18 do not teach features of amended independent claim 1 [Page 15 lines 1 – 10].  In view of the amended claims, the Examiner observes Wang Column 49 line 39 – Column 50 line 21 teaches the updating of the model / neural network information and is a teaching in which the updating techniques of Minezawa is combinable.  Additionally cited Wang Figure 24 was not argued, but renders obvious the amended claims.  Additionally Wang Figures 9 – 12 teaches updating to models / neural networks / convolutional neural networks in which at least Column 40 lines 25 – 64 renders obvious the use of neural networks of models, updating the models, and learning with the models for image processing.

Fourth, the Applicant broadly contends Minezawa does not teach features of amended claim 1 [Page 15 line 11].
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references (Minezawa not argued when at least Figures 16 – 19 were cited illustrating updating neural network parameters).

Fifth, the Applicant contends the other amended independent claims and the dependent claims are allowable for at least the reasons given [Page 15 lines 12 – 20].
Sixth, the Applicant cites Specification support for the new dependent claims are allowable for at least the reasons given [Page 16 lines 1 – 6].  However, at least Wang renders obvious using SSIM and other metrics of loss to update / select neural networks in at least Column 56 lines 40 – 63, Column 60 lines 16 – 44, and Column 68 lines 34 – 61 (threshold for iteratively updating the network to achieve loss metrics in coding / decoding).
While the Applicant’s points may be understood, the Examiner respectfully disagrees thus maintain and updates the Rejection in view of the amended claims.


Election/Restrictions
Claims 2 – 3, 8 – 9, 12, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 22nd, 2021.
Applicant's election with traverse of Species XI in the reply filed on June 22nd, 2021 is acknowledged.
The traversal is on the ground(s) that the Applicant contends Figures 14 – 30 constitute a single grouping / embodiment of the invention [Page 1 line 8 – Page 2 line 7].

The requirement was deemed proper and therefore was made FINAL.

	The pending original claims are 1, 4 – 7, 10 – 11, and 13 – 14.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 26th, 2021 was filed before the mailing date of the Final Rejection (this Office Action).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
The information disclosure statement (IDS) submitted on February 22nd, 2021 was filed before the mailing date of the First Action on the Merits (mailed July 19th, 2021).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
The information disclosure statement filed February 22nd, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the 

Due to the excessively lengthy Information Disclosure Statement submitted by applicant, the examiner has given only a cursory review of the listed references.  In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  Applicant is required to comply with this statement for any non-English language documents.  See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 4 – 7, 10 – 11, 13 – 14, and 16 – 17 are objected to because of the following informalities:
Regarding claims 1, 10, and 11, the independent claims recite “update permission information” in which the claimed “permission” appears only once in the Figures (Figure 29) and appears to be nothing more than an adjective with no additional function / meaning to the modifier of “information”, thus “permission” is not given patenatable weight in the view of explicitly treating “permission” and broadly 
Regarding claims 4 – 7, 13 – 14, and 16 – 17, the dependent claims do not cure the deficiency of the independent claims and thus are similarly Objected.

Regarding claims 1, 10, and 11, the independent claims recite a “deep neural network”, but there is no distinction or importance given to the neural network being “deep”, thus the “deep” term is a relative term being Indefinite and is not afforded patentable weight other than being a descriptor for a neural network.
Regarding claims 4 – 7 13 – 14, and 16 – 17, the dependent claims do not cure the deficiency of the independent claims and thus are similarly Objected.

Regarding claim 11, the claim is not commensurate in scope to independent claims 1 and 10 with respect to using two DNNs / neural networks or one adaptive NN, GAN (adversarial neural networks).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4 – 7, 10 – 11, 13 – 14, and 16 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Regarding claim 10, see claim 1 which is the method performing the steps of the claimed apparatus and thus is similarly Rejected.
Regarding claims 4 – 7 and 16 – 17, the dependent claims do not cure the deficiencies of their respective independent claims and thus are similarly Rejected.

Regarding claim 11, the metes and bounds of the “DNN index information” is Indefinite since the “whether” is open-ended and there is no decision / test given as to what the index is to indicate.
Regarding claims 13 – 14, the dependent claims do not cure the deficiencies of their respective independent claims and thus are similarly Rejected.

Regarding claim 5, the metes and bounds of the “default” is Indefinite since the “default” is not given or presented in context of an ever updating neural network model.  No default is initially given or base model / NN / DNN is given.  Thus, the “default” may be view of the model present and being updated as there is not reset to a default model or baseline model to use and further “default” appears to have little to no patentable weight.
Regarding claims 6 – 7, the dependent claims do not cure the deficiencies of their respective dependent claim from which they depend from and thus are similarly Rejected.
Regarding claim 13, see claim 5 which is the method steps performed by the claimed program regarding the “default” feature claimed.
Regarding claim 14, the dependent claims do not cure the deficiencies of their respective dependent claim regarding the “default” feature claimed from which they depend from and thus are similarly Rejected.

14 recites the limitation "the structure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The terms "structural loss", “complexity loss”, and “quality loss” in claim 16 are relative terms which renders the claim indefinite.  The term "loss" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Regarding claim 16, the metes and bounds of the “structural loss”, “complexity loss”, and “quality loss” are Indefinite.
Regarding claim 16, the metes and bounds regarding how many of the “loss information” are required where in view of Specification Paragraphs 210 – 215 at least show either 1, 2, or 3 of the loss information are needed / required by the claim.
Regarding claim 16, the metes and bounds of the “obtain” and “transmit” steps are Indefinite as to when or how the “obtain” of the loss information is performed and what comparison is made thus the “transmit” limitation has Indefinite metes and bounds since the source / generation of the information could be for the first DNN as well (e.g. an adaptive NN / GAN) thus the transmit is to itself within the broadest reasonable interpretation of the claim.
Regarding claim 17, the metes and bounds of the “total variance value” is Indefinite as the Specification support in Paragraph 206 does not relate the total variance to the bit rate but instead to the “spatial complexity” and not “structural loss”.
The Examiner notes should claim 17 be incorporated into claim 16 then the Indefinite Rejection regarding the “complexity loss” and “quality loss” Indefinite Rejection against claim 16, but not regarding “structural loss” or the issue of the number of .
The term "degree" in claim 17 is a relative term which renders the claim indefinite.  The term "degree" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, and 10 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, et al. (US Patent #10,499,069 B2 referred to as “Wang” throughout), and further in view of Minezawa (WO2021/059476 A1 referred to as “Minezawa” throughout) [Previously cited where the translation relied was provided with the Office Action mailed July 19th, 2021].
Regarding claim 1, see claim 10 which is the apparatus performing the steps of the claimed method.

Regarding claim 4, Wang teaches downscaling an image with a neural network (NN) (a deep convolution neural network (CNN) is used by Wang rendering obvious the use of DNNs (deep neural networks)) before encoding and then transmitting the model to the decoder (or information about the 
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the invention of Wang to incorporate the signaling of the neural network information as taught by Minezawa.
The Examiner notes the use of NN / CNN / deep convolutional neural networks as taught by Wang in at least Column 68 lines 25 – 48 (deep super resolution CNN) renders obvious all claims regarding a DNN as an obvious variant to one of ordinary skill in the art.  The combination teaches wherein the DNN update information comprises at least one of layer number information indicating a number of layers included in the first DNN, input channel information indicating a number of input channels in each of the layers, output channel information indicating a number of output channels in each layer, filter kernel size information indicating a size of a filter kernel in each layer, weight information indicating weights of the filter kernel, or bias information indicating a bias for adjusting an output of the filter kernel [Minezawa Figures 5 – 7 and 15 – 19 (layers and weights updated at least) as well as Paragraphs 29 – 37 (layer and weight update information) and 63 – 72 (updating nodes and weights in the NN), and 96 – 104 (signaling layer update information and if need to update)].
Please see claim 1 for the motivation to combine Wang and Minezawa.

Regarding claim 10, Wang teaches downscaling an image with a neural network (NN) (a deep convolution neural network (CNN) is used by Wang rendering obvious the use of DNNs (deep neural networks)) before encoding and then transmitting the model to the decoder (or information about the model) so the image may be up-scaled.  Minezawa teaches signaling parameters to update NNs and incorporating NNs into encoding and decoding processes signaling the updated information to the NNs in encoders / decoders.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the invention of Wang to incorporate the signaling of the neural network information as taught by Minezawa.

a memory storing one or more instructions [Wang Figure 27 (see at least reference character 2735) as well as Column 36 lines 18 – 52 (computer program product – combinable with Minezawa) and Column 52 line 54 – Column 53 line 14; Minezawa Figure 20 (see at least reference character 302) as well as Paragraphs 111 – 118 (memory and processor implementations of the codec with NNs)]; and
a processor configured to execute the one or more instructions stored in the memory to [Wang Figure 27 (see at least reference character 2735) as well as Column 36 lines 18 – 52 (computer program product – combinable with Minezawa) and Column 52 line 54 – Column 53 line 14; Minezawa Figure 20 (see at least reference character 301) as well as Paragraphs 111 – 118 (memory and processor implementations of the codec with NNs)]:
obtain deep neural network (DNN) update permission information indicating whether one or more pieces of DNN setting information of a first DNN are updated [Wang Figures 5 – 6, 9 – 12, 17 – 20 and 24 – 27 (see at least reference characters 2440, 2550, 2630, and 210 (transmission of a model and down-sampled data to a decoder / reconstruction unit)) as well as Column 40 lines 11 – 51 (transmitting NN information with image data for reconstruction); Column 49 line 39 – Column 50 line 21 (updating information / information to update a network with – combine with Minezawa); Column 55 lines 24 – 51 (transmitting model for updating); Column 69 lines 31 – 62 and Column 70 lines 45 – 67 (deciding to transmit model information or not); Minezawa Figures 15 – 19 as well as Paragraphs 84 – 87 (updating NN information), 93 – 97 (signaling with information whether to update NN information or not for each NN / model used indicating necessary updates), and 103 – 109 (decoder receiving information to update NNs that need updating rendering obvious permission given to update the NN / DNN)];
based on the DNN update permission information indicating that the one or more pieces of DNN setting information of the first DNN are updated, obtain DNN update information including one or more pieces of the DNN setting information that are updated [Wang Figures 5 – 6, 9 – 12, 17 – 20 and 24 – 27 (see at least reference characters 2440, 2550, 2630, and 210 (transmission of a model and down-sampled data to a decoder / reconstruction unit)) as well as Column 40 lines 11 – 51 (transmitting NN 
determine the one or more pieces of the updated DNN setting information according to the DNN update information [Wang Figures 5 – 6, 9 – 12, 17 – 20 and 24 – 27 (see at least reference characters 2440, 2550, 2630, and 210 (transmission of a model and down-sampled data to a decoder / reconstruction unit)) as well as Column 40 lines 11 – 51 (transmitting NN information with image data for reconstruction), Column 49 line 39 – Column 50 line 21 (updating information / information to update a network with – combine with Minezawa), Column 50 line 36 – Column 51 line 58 (scope of using multiple NNs / updating NNs to performing up-scaling / down-scaling), Column 50 line 39 – Column 51 line 21 (updating information / information to update a network with – combine with Minezawa), and Column 55 lines 24 – 51 (transmitting model for updating); Minezawa Figures 5 – 7, 15 – 19 as well as Paragraphs 33 – 46 (updating NNs including weights for layers), 63 – 67 (updating NN information and particulars of different NNs), 84 – 97 (signaling with information whether to update NN information (e.g. number of layers and weights in layers) or not for each NN / model used), and 103 – 109 (decoder receiving information to update NNs that need updating rendering obvious permission given to update the NN / DNN)]; and
obtain a third image by performing up-scaling on a second image using a second DNN according to the one or more pieces of the updated DNN setting information [See previous limitations for citations and additionally Wang Figures 5 – 7, 9 – 12, 15 – 20, and 24 – 27 (see at least reference characters 2440, 2450, 2460, and 2640 where the Examiner observes converting back to the original resolution renders obvious the up-scale feature claimed) as well as Column 4 lines 25 – 58 (upscaling images for 
The motivation to combine Minezawa with Wang is to combine features in the same / related field of invention of configuring neural networks in codecs [Minezawa Paragraphs 1 and 6 – 7] in order to reduce the amount of data needed to be transmitted between the encoder and the decoder thus improving performance of the codec [Minezawa Paragraphs 8 – 9 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
This is the motivation to combine Wang and Minezawa which will be used throughout the Rejection.

Regarding claim 11, Wang teaches downscaling an image with a neural network (NN) (a deep convolution neural network (CNN) is used by Wang rendering obvious the use of DNNs (deep neural networks)) before encoding and then transmitting the model to the decoder (or information about the model) so the image may be up-scaled.  Minezawa teaches signaling parameters to update NNs and incorporating NNs into encoding and decoding processes signaling the updated information to the NNs in encoders / decoders.

The Examiner notes the use of NN / CNN / deep convolutional neural networks as taught by Wang in at least Column 68 lines 25 – 48 (deep super resolution CNN) renders obvious all claims regarding a DNN as an obvious variant to one of ordinary skill in the art.  The combination teaches
wherein the Al data comprises deep neural network (DNN) update permission information indicating whether one or more pieces of DNN setting information are updated [Wang Figures 5 – 6, 17 – 20 and 24 – 27 (see at least reference characters 2440, 2550, 2630, and 210 (transmission of a model and down-sampled data to a decoder / reconstruction unit)) as well as Column 40 lines 11 – 51 (transmitting NN information with image data for reconstruction); Column 50 line 39 – Column 51 line 21 (updating information / information to update a network with – combine with Minezawa); Column 55 lines 24 – 51 (transmitting model for updating); Column 69 lines 31 – 62 and Column 70 lines 45 – 67 (deciding to transmit model information or not); Minezawa Figures 15 – 19 as well as Paragraphs 84 – 87 (updating NN information), 93 – 97 (signaling with information whether to update NN information or not for each NN / model used), and 103 – 109 (decoder receiving information to update NNs that need updating rendering obvious permission given to update the NN / DNN)],
based on the DNN update permission information indicating that the one or more pieces of the DNN setting information are updated, obtain the Al data comprising DNN update information for determining the one or more pieces of the DNN setting information that are updated [Wang Figures 5 – 6, 17 – 20 and 24 – 27 (see at least reference characters 2440, 2550, 2630, and 210 (transmission of a model and down-sampled data to a decoder / reconstruction unit)) as well as Column 40 lines 11 – 51 (transmitting NN information with image data for reconstruction); Column 50 line 39 – Column 51 line 21 (updating information / information to update a network with – combine with Minezawa); Column 55 lines 24 – 51 (transmitting model for updating); Minezawa Figures 5 – 7, 15 – 19 as well as Paragraphs 33 – 46 (updating NNs including weights for layers), 63 – 67 (updating NN information and particulars of different NNs), 84 – 97 (signaling with information whether to update NN information or not for each NN / 
DNN index information that indicates whether the updated DNN setting information is used for up-scaling a second image based on the one or more pieces of the updated DNN setting information [See last limitation of claim 10 regarding “up-scaling” feature done by a DNN / NN and additionally Wang Figures 5 – 6, 17 – 20 and 24 – 27 (see at least reference characters 2440, 2550, 2630, and 210 (transmission of a model and down-sampled data to a decoder / reconstruction unit)) as well as Column 40 lines 11 – 51 (transmitting NN information with image data for reconstruction); Column 50 line 39 – Column 51 line 21 (updating information / information to update a network with – combine with Minezawa); Column 55 lines 24 – 51 (transmitting model for updating); Minezawa Figures 5 – 7, 15 – 19 (see at least Figures 16 – 18 for the indexing of the layers of the NN to update used to decode / reconstruct images) as well as Paragraphs 33 – 46 (updating NNs including weights for layers and indexing layers), 63 – 67 (updating NN information and particulars of different NNs), 84 – 97 (signaling with information whether to update NN information (e.g. number of layers and weights in layers including indexes for layers to use) or not for each NN / model used), and 103 – 109 (decoder receiving information to update NNs that need updating rendering obvious permission given to update the NN / DNN)].
Please see claim 10 for the motivation to combine Wang and Minezawa as the apparatus that performs within its scope the steps of the claimed program.

Claims 5 – 7 and 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Minezawa, and further in view of Aytekin, et al. (US PG PUB 2020/0311551 A1 referred to as “Aytekin” throughout).
Regarding claim 5, Wang teaches downscaling an image with a neural network (NN) (a deep convolution neural network (CNN) is used by Wang rendering obvious the use of DNNs (deep neural networks)) before encoding and then transmitting the model to the decoder (or information about the model) so the image may be up-scaled.  Minezawa teaches signaling parameters to update NNs and incorporating NNs into encoding and decoding processes signaling the updated information to the NNs in encoders / decoders.  Aytekin teaches resetting values / weights of a NN to default / initial values.

The Examiner notes the use of NN / CNN / deep convolutional neural networks as taught by Wang in at least Column 68 lines 25 – 48 (deep super resolution CNN) renders obvious all claims regarding a DNN as an obvious variant to one of ordinary skill in the art.  The combination teaches
obtaining DNN reuse permission information indicating whether a default DNN is reused for updating the DNN setting information [Wang Figures 9 – 12 (see at least reference characters 1050, 1110, and 1250 (original / default models transmitted and signaling of such) as well as Column 63 line 40 – Column 64 line 49 (transmitting model including first / base / default model); Minezawa Figures 5 – 7 as well as Paragraphs 60 – 67 (resetting flags for signaling NN information); Aytekin Figures 5 – 6 as well as Paragraphs 165 – 170 (resetting neural networks / weights used in the neural network to initial / default values) and 179 – 182]; and
based on the DNN reuse permission information indicating that the default DNN is reused for updating the DNN setting information, obtaining reference DNN index information indicating an index of the default DNN of which information is reused [Wang Figures 5 – 6, 9 – 12 (see at least reference characters 1050, 1110, and 1250 (original / default models transmitted and signaling of such)), 17 – 20 and 24 – 27 (see at least reference characters 2440, 2550, 2630, and 210 (transmission of a model to a decoder / reconstruction unit)) as well as Column 40 lines 11 – 51 (transmitting NN information with image data for reconstruction); Column 50 line 39 – Column 51 line 21 (updating information / information to update a network with – combine with Minezawa); Column 55 lines 24 – 51 (transmitting model for updating including an original / baseline model); Minezawa Figures 5 – 7, 15 – 19 (see at least Figures 16 – 18 for the indexing of the layers of the NN to update used to decode / reconstruct images) as well as Paragraphs 33 – 46 (updating NNs including weights for layers and indexing layers), 60 – 67 (updating / resetting NN information), 75 – 78 (indexing various parts of each NN), 84 – 97 (signaling with information whether to update NN information (e.g. number of layers and weights in layers including indexes for layers to use) or not for each NN / model used), and 103 – 109 (decoder receiving information to update NNs that need updating rendering obvious permission given to update the NN / DNN); Aytekin Figures 5 
wherein the determining the one or more pieces of the updated DNN setting information comprises, based on the DNN reuse permission information indicating that the default DNN is reused for updating the DNN setting information, determining the one or more pieces of the updated DNN setting information according to the default DNN indicated by the reference DNN index information and the DNN update information [Wang Figures 5 – 6, 9 – 12 (see at least reference characters 1050, 1110, and 1250 (original / default models transmitted and signaling of such)), 17 – 20 and 24 – 27 (see at least reference characters 2440, 2550, 2630, and 210 (transmission of a model to a decoder / reconstruction unit)) as well as Column 40 lines 11 – 51 (transmitting NN information with image data for reconstruction); Column 50 line 39 – Column 51 line 21 (updating information / information to update a network with – combine with Minezawa); Column 55 lines 24 – 51 (transmitting model for updating including an original / baseline model); Minezawa Figures 5 – 7, 15 – 19 (see at least Figures 16 – 18 for the indexing of the layers of the NN to update used to decode / reconstruct images) as well as Paragraphs 33 – 46 (updating NNs including weights for layers and indexing layers), 60 – 67 (updating / resetting NN information), 75 – 78 (indexing various parts of each NN for updates / default / resetting data – nexus with Aytekin), 84 – 97 (signaling with information whether to update NN information (e.g. number of layers and weights in layers including indexes for layers to use) or not for each NN / model used), and 103 – 109 (decoder receiving information to update NNs that need updating rendering obvious permission given to update the NN / DNN); Aytekin Figures 5 – 6 as well as Paragraphs 107 – 109 (indexing in the NN), 165 – 170 (resetting neural networks / weights used in the neural network to initial / default values with the weights indexed to access – nexus with Minezawa) and 179 – 182].
Please see claim 1 for the motivation to combine Wang and Minezawa.
The motivation to combine Aytekin with Minezawa and Wang is to combine features in the same / related field of invention of neural networks for decoding images / video [Aytekin Paragraphs 3 – 6] in order to increase compression efficiently of neural network information [Aytekin Paragraphs 6 – 8 where the Examiner observes KSR Rationales (D) or (F) are also applicable].


Regarding claim 6, Wang teaches downscaling an image with a neural network (NN) (a deep convolution neural network (CNN) is used by Wang rendering obvious the use of DNNs (deep neural networks)) before encoding and then transmitting the model to the decoder (or information about the model) so the image may be up-scaled.  Minezawa teaches signaling parameters to update NNs and incorporating NNs into encoding and decoding processes signaling the updated information to the NNs in encoders / decoders.  Aytekin teaches resetting values / weights of a NN to default / initial values.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the invention of Wang to incorporate the signaling of the neural network information as taught by Minezawa with the resetting / use of default values as taught by Aytekin.
The Examiner notes the use of NN / CNN / deep convolutional neural networks as taught by Wang in at least Column 68 lines 25 – 48 (deep super resolution CNN) renders obvious all claims regarding a DNN as an obvious variant to one of ordinary skill in the art.  The combination teaches wherein the determining the one or more pieces of the updated DNN setting information further comprises determining a number of layers, a number of input channels in each of the layers, a number of output channels in each layer, and a size of a filter kernel of each layer according to a number of default layers in the default DNN indicated by the reference DNN index information, a number of default input channels in each of the default layers, a number of output channels in each default layer, and a size of a filter kernel of each default layer and determining, from the DNN update information, weights and a bias of the filter kernel in the updated DNN setting information [Minezawa Figures 2 and 9 (neural networks in which Fig. 15 – 19 modify the parameters of the network and the Examiner observes the figures render obvious all outputs from one layer is inputs to all nodes / kernels in the next layer), 5 – 7 and 15 – 19 (layers and weights updated at least and setting numbers of such) as well as Paragraphs 29 – 37 (layer and weight update information) 42 – 54 (number of layers to use, input / output of the layers) and 63 – 77 (updating nodes and weights in the NN including setting the kernel size), and 96 – 104 (signaling layer update information and if need to update including the number of layers)].


Regarding claim 7, Wang teaches downscaling an image with a neural network (NN) (a deep convolution neural network (CNN) is used by Wang rendering obvious the use of DNNs (deep neural networks)) before encoding and then transmitting the model to the decoder (or information about the model) so the image may be up-scaled.  Minezawa teaches signaling parameters to update NNs and incorporating NNs into encoding and decoding processes signaling the updated information to the NNs in encoders / decoders.  Aytekin teaches resetting values / weights of a NN to default / initial values.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the invention of Wang to incorporate the signaling of the neural network information as taught by Minezawa with the resetting / use of default values as taught by Aytekin.
The Examiner notes the use of NN / CNN / deep convolutional neural networks as taught by Wang in at least Column 68 lines 25 – 48 (deep super resolution CNN) renders obvious all claims regarding a DNN as an obvious variant to one of ordinary skill in the art.  The combination teaches
wherein the DNN update information comprises at least one of weight information indicating the weights of the filter kernel or bias information indicating the bias for adjusting an output of the filter kernel [Wang Figure 8 as well as Column 47 line 32 – Column 48 line 16 (weights and biases in the network to signal) and Column 66 lines 3 – 25 (kernel for the NN to use for activation functions); Minezawa Figures 2, 9, and 15 – 19 (signaling information for the neural networks in Figures 2 and 9) as well as Paragraphs 15, 72 – 80 (signaling kernel information), 93 – 99 (bias and weights signaled), and 107 – 111 (weight / bias per layer signaled)],
the weight information indicates a difference between weights respectively in the default DNN and an updated DNN [See claim 5 for citations of the “default” NN and additionally Minezawa in Paragraphs 61 – 70 (differences between weights coded for transmission) renders obvious using differences between models being signaled)], and
the bias information indicates a difference between biases respectively in the default DNN and the updated DNN [See claim 5 for citations of the “default” NN and additionally Minezawa in Paragraphs 15, 61 – 70 (differences between weights coded for transmission) renders obvious using differences 
Please see claim 5 for the motivation to combine Wang, Minezawa, and Aytekin.

Regarding claim 13, Wang teaches downscaling an image with a neural network (NN) (a deep convolution neural network (CNN) is used by Wang rendering obvious the use of DNNs (deep neural networks)) before encoding and then transmitting the model to the decoder (or information about the model) so the image may be up-scaled.  Minezawa teaches signaling parameters to update NNs and incorporating NNs into encoding and decoding processes signaling the updated information to the NNs in encoders / decoders.  Aytekin teaches resetting values / weights of a NN to default / initial values.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the invention of Wang to incorporate the signaling of the neural network information as taught by Minezawa with the resetting / use of default values as taught by Aytekin.
The Examiner notes the use of NN / CNN / deep convolutional neural networks as taught by Wang in at least Column 68 lines 25 – 48 (deep super resolution CNN) renders obvious all claims regarding a DNN as an obvious variant to one of ordinary skill in the art.  The combination teaches
DNN reuse permission information indicating whether a default DNN is reused for the updated DNN setting information [See claim 5 first limitation for citations as the same / similar feature is recited]; and
when the DNN reuse permission information indicates that the default DNN is reused for updating the DNN setting information, the DNN update information further includes reference DNN index information indicating an index of the default DNN of which information is reused [See claim 5 second limitation for citations as the same / similar feature is recited].
Please see claim 5 for the motivation to combine Wang, Minezawa, and Aytekin as claim 5 is the method performing the same / similar steps as the claimed program.

Regarding claim 14, Wang teaches downscaling an image with a neural network (NN) (a deep convolution neural network (CNN) is used by Wang rendering obvious the use of DNNs (deep neural 
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the invention of Wang to incorporate the signaling of the neural network information as taught by Minezawa with the resetting / use of default values as taught by Aytekin.
The Examiner notes the use of NN / CNN / deep convolutional neural networks as taught by Wang in at least Column 68 lines 25 – 48 (deep super resolution CNN) renders obvious all claims regarding a DNN as an obvious variant to one of ordinary skill in the art.  The combination teaches wherein the DNN setting information for which the structure of the default DNN indicated by the reference DNN index information is reused comprises a number of layers in the default DNN, a number of input channels in each of the layers, a number of output channels in each layer, and a size of a filter kernel of each layer, the DNN setting information for which the structure of the default DNN indicated by the reference DNN index information is not reused comprises weights and a bias of the filter kernel [See claim 13 for citations and treatment of the “not reused” feature of the claim as similar reasoning applies and additionally Minezawa Figures 2 and 9 (neural networks in which Fig. 15 – 19 modify the parameters of the network and the Examiner observes the figures render obvious all outputs from one layer is inputs to all nodes / kernels in the next layer), 5 – 7 and 15 – 19 (layers and weights updated at least and setting numbers of such) as well as Paragraphs 29 – 37 (layer and weight update information) 42 – 54 (number of layers to use, input / output of the layers) and 63 – 77 (updating nodes and weights in the NN including setting the kernel size), and 96 – 104 (signaling layer update information and if need to update including the number of layers)].
Please see claim 13 for the motivation to combine Wang, Minezawa, and Aytekin.

Claims 16 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Minezawa as applied to claim 1 above, and further in view of Mabey, et al. (US PG PUB 2005/0018768 A1 referred to as “Mabey” throughout).

It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the invention of Wang to incorporate the signaling of the neural network information as taught by Minezawa with parameters to adapt the neural network(s) by as taught / suggested by Mabey.
The Examiner notes the use of NN / CNN / deep convolutional neural networks as taught by Wang in at least Column 68 lines 25 – 48 (deep super resolution CNN) renders obvious all claims regarding a DNN as an obvious variant to one of ordinary skill in the art.  The combination teaches
obtaining loss information comprising structural loss information, complexity loss information and quality loss information [Wang Figures 9 – 12 (see at least reference characters 1030), 17 – 20, and 24 – 28 (see at least reference characters 2530) as well as Column 56 lines 27 – 59 (metrics for analysis include quality considerations (e.g. SSIM), error (structural loss), or complexity (bits consumed)), Column 62 line 45 – Column 63 line 39 (modified model developed – nexus with Mabey), Column 67 lines 21 – 61 (metrics to train classifiers / models / NNs) and Column 68 lines 25 – 61 (deep learning of image / considerations in deep learning based on metrics / loss information); Minezawa Paragraph 22 – 23, 30 – 34 (learning / updates to NN are based on an evaluation value / loss function), 37, 83 (coding errors / structural loss used in learning for NNs); Mabey Figures 11 – 12 and 15 – 16 as well as Paragraphs 52 – 56 (NN used to achieve compression goals based on loss of data), 60 – 63 (various loss metrics), 72, 96 – 100 (various loss metrics to use for training including bit rate), and 125 – 134 (NN trained based on error / loss information)]; and
transmitting the loss information to train the first DNN [Wang Figures 9 – 12 (see at least reference characters 1030), 17 – 20, and 24 – 28 (see at least reference characters 2530) as well as 
Please see claim 1 for the motivation to combine Wang and Minezawa.
The motivation to combine Mabey with Minezawa and Wang is to combine features in the same / related field of invention of video signal processing [Mabey Paragraph 2] in order to improve bandwidth utilization with quality considerations [Mabey Paragraphs 8 – 11 where the Examiner observes KSR Rationales (D) or (F) are also applicable].
This is the motivation to combine Mabey, Minezawa, and Wang which will be used throughout the Rejection.

Regarding claim 17, Wang teaches downscaling an image with a neural network (NN) (a deep convolution neural network (CNN) is used by Wang rendering obvious the use of DNNs (deep neural networks)) before encoding and then transmitting the model to the decoder (or information about the model) so the image may be up-scaled.  Minezawa teaches signaling parameters to update NNs and incorporating NNs into encoding and decoding processes signaling the updated information to the NNs in encoders / decoders. Mabey teaches adapting NNs to various parameters including bit rate and image quality considerations.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the invention of Wang to incorporate the signaling of the neural network 
The Examiner notes the use of NN / CNN / deep convolutional neural networks as taught by Wang in at least Column 68 lines 25 – 48 (deep super resolution CNN) renders obvious all claims regarding a DNN as an obvious variant to one of ordinary skill in the art.  The combination teaches
the structural loss information indicates a degree to which an original image is maintained in the first image [Wang Figures 9 – 12 (see at least reference characters 1030), 17 – 20, and 24 – 28 (see at least reference characters 2530) as well as Column 28 lines 15 – 42 (distortion considerations as a metric), Column 3 lines 15 – 30 (MSE as a metric for comparison / training of models / NNs), Column 56 lines 27 – 59 (metrics for analysis include quality considerations (e.g. SSIM), error (structural loss), or complexity (bits consumed)), Column 62 line 45 – Column 63 line 39 (modified model developed – nexus with Mabey), Column 67 lines 21 – 61 (metrics to train classifiers / models / NNs) and Column 68 lines 25 – 61 (deep learning of image / considerations in deep learning based on metrics / loss information); Minezawa Paragraph 22 – 23, 30 – 34 (learning / updates to NN are based on an evaluation value / loss function), 37, 83 (coding errors and distortion as the structural loss used in learning for NNs); Mabey Figures 11 – 12 and 15 – 16 as well as Paragraphs 52 – 56 (NN used to achieve compression goals based on loss of data), 60 – 63 (various loss metrics including squared error metrics), 72, 96 – 100 (various loss metrics to use for training including bit rate), and 125 – 134 (NN trained based on error / loss information)],
wherein the complexity loss information indicates a total variance value in a bitrate of the image data of the first image from a bitrate of the original image [Wang Figures 9 – 12 (see at least reference characters 1030), 17 – 20, and 24 – 28 (see at least reference characters 2530) as well as Column 56 lines 27 – 59 (metrics for analysis include quality considerations (e.g. SSIM), error (structural loss), or complexity (bits consumed)), Column 62 line 45 – Column 63 line 39 (modified model developed – nexus with Mabey), Column 66 lines 3 – 22 (bitrate considerations) Column 67 lines 21 – 61 (metrics to train classifiers / models / NNs) and Column 68 lines 25 – 61 (deep learning of image / considerations in deep learning based on metrics / loss information); Minezawa Paragraph 22 – 23, 30 – 34 (learning / updates to NN are based on an evaluation value / loss function), 37, 83 (coding errors / structural loss used in 
wherein the quality loss information comprises at least one of an L1-norm value, an L2- norm value, a Structural Similarity (SSIM) value, a Peak Signal-To-Noise Ratio-Human Vision System (PSNR-HVS) value, an Multiscale SSIM (MS-SSIM) value, a Variance Inflation Factor (VIF) value, or a Video Multimethod Assessment Fusion (VMAF) value, of a difference between the original image and the second image [Wang Figures 9 – 12 (see at least reference characters 1030), 17 – 20, and 24 – 28 (see at least reference characters 2530) as well as Column 56 lines 27 – 59 (metrics for analysis include quality considerations (e.g. SSIM), error (structural loss), or complexity (bits consumed)), Column 62 line 45 – Column 63 line 39 (modified model developed – nexus with Mabey), Column 66 lines 3 – 22 (bitrate considerations) Column 67 lines 21 – 61 (metrics to train classifiers / models / NNs) and Column 68 lines 25 – 61 (deep learning of image / considerations in deep learning based SSIM or PSNR and other subjective quality measures); Minezawa Paragraph 22 – 23, 30 – 34 (learning / updates to NN are based on an evaluation value / loss function), 37, 83 – 85 (object tracking errors (e.g. by SIFT) used in learning for NNs); Mabey Figures 11 – 12 and 15 – 16 as well as Paragraphs 52 – 56 (NN used to achieve compression goals based on loss of data), 60 – 63 (various loss metrics such as differences between images and JND), 72, 96 – 100 (various loss metrics to use for training including bit rate), Table 2 (see variance of the bit rate as a parameter for training / learning in the NN), and 125 – 134 (NN trained based on error / loss information)].
Please see claim 16 for the motivation to combine Wang, Minezawa, and Mabey.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Karras, et al (US PG PUB 2021/0049468 A1 referred to as “Karras” throughout) teaches in Fig. 6C reference character 655 signaling NN information for the networks in Figure 2 (subfigure included) to .
Related cases which could raise ODP / Double Patenting Issues based on amendments made to the claims: Lee, et al. (US PG PUB 2021/0127135 A1 referred to as “Lee” throughout); Kim, et al. (US PG PUB 2020/0126262 A1 referred to as “Kim” throughout); Lee, et al. (US PG PUB 2021/0125380 A1 referred to as “Lee 80” throughout).
Additional Pertinent art based on updated search and consideration: Price, et al. (US PG PUB 2018/0108137 A1 referred to as “Price” throughout) in Paragraph 47 teaches features of at least the independent claims.  Kimpe (US PG PUB 2007/0183493 A1 referred to as “Kimpe” throughout) in Paragraphs 60 and 65 suggested variance of the bandwidth / bit rate to modify / adapt NNs for codecs by including up/down scaling features.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487